Citation Nr: 1010664	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for squamous cell 
carcinoma of the skin, to include residuals of squamous cell 
carcinoma of the skin, claimed as due to exposure to 
herbicides. 

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967, including honorable service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Board notes that it recharacterized the issue of 
entitlement to service connection for squamous cell carcinoma 
of the skin to include residuals of squamous cell carcinoma 
of the skin to better comport with the medical evidence of 
record and the contentions of the Veteran.  Additionally, the 
Board recharacterized the issue relating to entitlement to 
service connection for PTSD as the Board must decide whether 
new and material evidence has been obtained to reopen the 
claim previously denied notwithstanding the RO's reopening of 
that claim.  It is a jurisdictional threshold that cannot 
waived.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran appeared and gave personal testimony before the 
Board in August 2009.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for PTSD and 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The RO denied service connection for PTSD in a May 2006 
rating decision.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.  

3.  The evidence received since the May 2006 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.  

4.  Squamous cell carcinoma of the skin is not a disorder 
presumed to be caused by exposure to herbicides used in the 
Republic of Vietnam, including Agent Orange.

5.  Squamous cell carcinoma of the skin, to include residuals 
of squamous cell carcinoma of the skin, was not diagnosed in 
service or for many years thereafter, and the preponderance 
of the competent evidence is against a finding that the 
current squamous cell carcinoma of the skin, to include 
residuals of squamous cell carcinoma of the skin, is related 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been obtained since the May 
2006 rating decision, and the claim of entitlement to service 
connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).  

2.  Squamous cell carcinoma of the skin, to include residuals 
of squamous cell carcinoma of the skin, was not incurred in 
or aggravated by service, nor is it presumed to have been 
incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The 
notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Regarding his claim for squamous cell carcinoma of the skin, 
the RO provided the Veteran pre-adjudication notice by letter 
dated in December 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

The Veteran's request to reopen the previously denied claim 
of entitlement to service connection for PTSD has been 
considered in light of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the Board's reopening of the claim as set out 
below, no prejudice to the Veteran will result from this 
adjudication.  See Bernard v. Brown 4 Vet. App. 384, 393 
(1993).  As such, the Board finds that any notice errors are 
harmless and a decision at this time is appropriate.

Turning to VA's duty to assist, the Board finds that VA has 
met its obligation to assist this Veteran by obtaining 
service treatment records (STRs) and evidence identified, 
including treatment records from the VA Medical Center (VAMC) 
in Memphis, Tennessee, and affording the Veteran the 
opportunity to give testimony before the Board in August 
2009.  All known and available records relevant to the issue 
of entitlement to service connection for a skin disability 
have been obtained and are associated with the Veteran's 
claim file; the Veteran does not contend otherwise.  

VA has not provided the Veteran with a VA examination to 
determine the existence or etiology of the claimed squamous 
cell carcinoma.  The Board finds, however, that such an 
examination is not required as there is no competent evidence 
that the skin disability diagnosed decades after the 
Veteran's discharge from service may be associated with his 
presumed in-service exposure to herbicides.  Although the 
Veteran is certainly competent to testify as to the presence 
of observable symptomatology, his testimony that he believes 
exposure to herbicides during service is the reason he 
developed squamous cell carcinoma many years after service 
does not meet the low threshold of showing a connection as he 
is not a medical professional, his contention is not 
supported by any medical evidence, and the medical 
literature, which will be discussed further below, reflects 
that the type of cancer experienced by this Veteran is not 
one that is acknowledged to be associated with the herbicides 
used by the United States in Vietnam during the Veteran's 
tour incountry.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, a remand for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4) is not 
required.  Thus, the Board finds that VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.  Accordingly, the Board will now address the merits of 
the claims.

New and Material Evidence

The RO originally denied entitlement to service connection 
for PTSD in 1998 ratings decisions.  The Veteran appealed the 
decisions and, in June 2003, the Board denied the claim of 
service connection for PTSD as there was no diagnosis of 
record.  The Veteran did not appeal that decision and it 
became final.  38 C.F.R. § 20.1100.  In April 2006, the 
Veteran requested that his claim be reopened as he had been 
diagnosed as having PTSD and receiving treatment for same at 
the VAMC in Memphis.  In a May 2006 rating decision, the RO 
denied service connection for PTSD on the basis that although 
VA treatment records showed that the Veteran had been 
diagnosed as having PTSD, there was no confirmed stressor.  
The Veteran did not appeal the rating decision and that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

In September 2006, the Veteran requested that his claim for 
entitlement to service connection for PTSD be reconsidered.  
He provided a statement regarding exposure to traumatic 
events during service.  The Veteran also provided credible 
testimony before the Board that he has experienced the same 
feelings of anger and panic since he returned from his 
honorable service in Vietnam.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

Evidence submitted since the May 2006 rating decision 
pertaining to the Veteran's claimed PTSD includes a December 
2006 statement wherein the Veteran reports that in August 
1967, while with the 442 Transportation Company in the 
village of Tundra, Vietnam, he came under small arms fire and 
witnessed a Vietnamese girl die.  In a separate December 2006 
statement, the Veteran reported that in August 1967, while 
with the 442 Transportation Company on convoys on Vietnam 
Highway One, his company came under ambush by sniper fire.  
And, as noted above, the Veteran provided testimony before 
the Board that he has experienced the same type of anger and 
panic problems since his return from Vietnam and is currently 
treated by VA for PTSD.

In considering all evidence in the light most favorable to 
the Veteran, the Board finds that the reported stressful 
experiences are new because they are not duplicative or 
redundant, either in subject-matter or degree of specificity, 
of evidence considered by the RO at the time of its May 2006 
rating decision.  Additionally, the Veteran's testimony of a 
continuity of his symptoms is deemed credible and both new 
and material as it relates to unestablished facts necessary 
for an award of service connection; that is, whether the 
Veteran has PTSD as the result of service as required by 38 
C.F.R. § 3.304(f) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  As the new evidence presents a reasonable 
possibility of substantiating the claim, reopening the claim 
of entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The merits of the 
claim will be addressed in the remand portion of this 
decision below.

Skin Disability

The Veteran seeks service connection for squamous cell 
carcinoma of the skin, to include residuals of squamous cell 
carcinoma of the skin.  At his August 2009 hearing, the 
Veteran testified that squamous cell carcinoma of the skin 
was surgically removed in 1995 and that a doctor in Memphis 
said that his skin cancer was definitely caused by Agent 
Orange exposure in Vietnam during service.  The Veteran has 
not provided a medical statement, or any medical evidence, to 
support his contention that he experienced a skin disability 
due to exposure to herbicides during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Generally, 
to prevail on a claim of service connection on the merits, 
there must be competent evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

In reviewing the evidence, the Board finds that the Veteran 
served in Vietnam during the time period when hazardous 
herbicides were used and is presumed to have been exposed to 
those chemicals.  As such, he is entitled to the presumptions 
outlined above.  The Board notes, however, that the Secretary 
has specifically found that skin cancer is not a disability 
that is recognized as a presumptively service-connected 
disability.

Medical evidence reveals that the Veteran was diagnosed as 
having squamous cell carcinoma of the skin, to include 
residuals of squamous cell carcinoma of the skin.  May 1996 
private treatment records reflect that the Veteran had skin 
removed from the heel of his left foot.  A document 
accompanying the private treatment records show that Bowen's 
Disease can develop into squamous cell carcinoma and can 
metastasize.  December 2007 and January 2009 VA treatment 
records show the existence of squamous cell carcinoma of the 
skin.  

STRs do not indicate that the Veteran had complaints of, or 
treatment for, any type of skin problem or cancer during 
service.  The Veteran's October 1967 separation examination 
notes that clinical examination revealed that the Veteran's 
skin was normal.  The Veteran's credible testimony before the 
Board is that he was diagnosed as having skin cancer decades 
after his discharge from service.

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The only positive evidence in this case, 
however, consists of the Veteran's contention that his skin 
cancer is related to exposure to Agent Orange during service 
and that a physician advised him that it was due to inservice 
exposures to herbicides.  As for the Veteran's statements are 
not supported by medical evidence and/or a showing that he 
has a medical expertise the statements, standing on their 
own, simply are not sufficient to establish a relationship 
between the presumed inservice exposure and the diagnosis 
made many years after discharge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of squamous cell carcinoma 
of the skin of record is more than twenty years after the 
Veteran was discharged from active service and from when he 
was exposed to Agent Orange.  The passage of time before any 
evidence of the disability is not in and of itself reflective 
of the absence of a disability, but it weighs heavily against 
a finding that such disability is related to service on a 
direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Considering the evidence of record as a whole and the 
Veteran's credible testimony before the Board that he 
developed skin cancer many years after his discharge from 
service, the Board acknowledges that the Veteran genuinely 
believes that his squamous cell carcinoma of the skin is 
related to Agent Orange exposure during service.  There is, 
however, nothing in the record to support a finding that 
there is a link between the Veteran's service and the skin 
disability.  Specifically, the medical literature and 
scientific findings considered by the Secretary in 
determining which disabilities shall be presumed to be caused 
by herbicides used in Vietnam do not reveal that skin cancer 
has a positive association with the herbicides.  This cannot 
be discounted simply because this Veteran cannot fathom a 
different reason for having developed squamous cell 
carcinoma.  Even if the Veteran's opinion is accorded some 
probative value, it does not outweigh the evidence of record 
which shows that the Veteran's squamous cell carcinoma of the 
skin, to include residuals of squamous cell carcinoma of the 
skin, did not develop for many years after service and has 
not been medically associated with his period of service.  
Furthermore, treatment records do not corroborate the 
Veteran's testimony that a doctor in Memphis told him his 
current skin cancer is definitely caused by Agent Orange.  
Such a statement simply is not of record and there is no 
suggestion in the treatment records that the Veteran has been 
treated for residuals of exposure to herbicides.  Thus, the 
Board does not find this aspect of the Veteran's testimony to 
be credible.  See Jandreau, 492 F.3d 1372; Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a consequence, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
squamous cell carcinoma of the skin, to include residuals of 
squamous cell carcinoma of the skin; there is no doubt to be 
resolved.  As such, service connection for squamous cell 
carcinoma, including residuals of squamous cell carcinoma, is 
denied.


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened; to this extent 
only, the claim is granted.  

Entitlement to service connection for squamous cell carcinoma 
of the skin, to include residuals of squamous cell carcinoma 
of the skin, is denied.  

  
REMAND

The Veteran seeks service connection for PTSD and hearing 
loss.  He testified at his August 2009 hearing that he has 
had hearing problems since service and that during service he 
was exposed to loud noise.  Regarding his PTSD, he testified 
that he saw dead people during service in Vietnam and was 
exposed to enemy attacks.  

The Veteran is currently diagnosed as having hearing loss.  
An April 1998 VA treatment record notes that the Veteran has 
sloping to moderately severe sensorineural hearing loss, 
bilaterally, and that he had complaints of long-standing 
hearing difficulty.  July 1998 VA treatment records note that 
the Veteran was seen for the issuance of hearing aids.  
January 2009 VA treatment records note a problem of 
sensorineural hearing loss.  

The current record contains competent evidence of a current 
bilateral hearing loss disability and the Veteran's testimony 
concerning inservice noise exposure and a continuity of 
hearing problems from service until the present time.  The 
Veteran is competent to state whether he was exposed to loud 
noises.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Further, the Board finds the Veteran's statements to be 
credible.  Therefore, his exposure to acoustic trauma in 
service is conceded.  See 38 C.F.R. § 3.304 (d).  However, 
there is insufficient medical evidence for the Board to 
decide the Veteran's claim.  Therefore, a VA medical 
examination regarding the etiology of the Veteran's current 
bilateral hearing loss must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Regarding his claimed PTSD, the Board notes that the 
competent medical evidence indicates that the Veteran is 
currently for PTSD.  The record also suggests that the 
diagnosis has been rendered based upon the Veteran's 
assertions of being exposure to death during his service in 
Vietnam and fearing for his safety during incoming fire while 
on convoys.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Personnel records show the Veteran was assigned the Vietnam 
Service Medal, and that he served in the Army.  His specialty 
was as a light vehicle driver, and he appears to have served 
with the 239th QM Company, 36th Transit Battalion, 515th 
Transit Company, and 442nd Transit Company (Med Trk) while in 
Vietnam.  A December 2006 statement in support of the claim 
of service connection for PTSD notes that in August 1967, 
while with the 442 Transportation Company in the village of 
Tundra, Vietnam, he came under small arms fire and he 
witnessed a Vietnamese girl die.  In a separate December 2006 
statement, the Veteran reported that in August 1967, while 
with the 442 Transportation Company on the convoys of Vietnam 
Highway One, his company came under ambush by sniper fire.  

The Veteran has provided the specific time frame and company 
he was with during his claimed traumatic experiences.  
Despite this, in June 2008 the RO concluded that the 
Veteran's claimed stressful experiences cannot be verified.  
The Board disagrees, and finds that to ensure that VA has met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, this 
case must be remanded to verify whether the claimed traumatic 
experiences occurred during the period of July 1, 1967 to 
September 30, 1967.  At a minimum, it should be determined if 
the 442nd Transportation Company came under fire.  This may 
be deemed to be independent corroboration of the Veteran's 
claimed inservice stressors.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and etiology of any current hearing 
loss disability.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any identified 
hearing loss disability is related to 
service.  The examiner must accept as fact 
that the Veteran was exposed to acoustic 
trauma during service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's STRs and the April 1998 
VA treatment record noting longstanding 
complaints of hearing problems.  A 
complete rationale must be provided for 
all opinions.  

2.  Contact the JSRRC, the National 
Archives, and/or any other records 
custodian deemed appropriate to determine 
whether the stressful events the Veteran 
claims he witnessed actually occurred.  
The Veteran claims that the 442nd 
Transportation Company took on hostile 
enemy fire between July 1, 1967, to 
September 30, 1967.  A history or command 
chronology, if available, for the unit 
should be obtained for that time frame.  
Specifically inform the contacted records 
custodians that if they cannot provide 
these requested records because they are 
unavailable, they should inform VA of this 
fact.  All responses should be associated 
with the Veteran's claims folder.

3.  If the Veteran's claimed inservice 
stressors are corroborated and/or it is 
shown that his Company was exposed to 
enemy fire as described by the Veteran, 
review the record to determine if the 
claimed stressors are the same upon which 
the current diagnosis of PTSD is based.  
If they are, adjudicate the claim based on 
that evidence. If they are not, schedule 
the Veteran for a psychiatric examination 
to determine if the Veteran has PTSD as a 
result of the corroborated stressors.  The 
claims folder must be made available to 
the examiner and the examiner should be 
specifically advised what stressors have 
been corroborated.  Based upon that 
record, the examiner should render all 
appropriate diagnoses and state for each 
such diagnosis whether it is at least as 
likely as not that it developed as a 
result of the Veteran's service and 
corroborated stressor(s).  All opinions 
rendered must be supported by complete 
rationale.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law, 
including Pentecost v. Principi, 16 Vet. 
App. 124 (2002), and regulations 
considered pertinent to the issues 
currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


